ITEMID: 001-83206
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: BODI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant is a Hungarian national who was born in 1950 and lives in Budapest. He was represented before the Court by Mr G. Kutas, a lawyer practising in Budapest. The Hungarian Government (“the Government”) were represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 21 May 2000 regulatory offence proceedings were instituted against the applicant, because his dog had bitten Mr H. On 7 November 2000 he was fined on account of the regulatory offence of ‘endangering with a dog’ (kutyával való veszélyeztetés). On the applicant’s objection, the case was forwarded to the Budapest XVIII/XIX District Court. The court ordered that the principal decision be reviewed. As a result, on 20 March 2001 the court changed the decision and fined the applicant a lesser amount on account of the regulatory offence of having walked his dog without a leash. This decision was declared final on 10 May 2001.
On 14 November 2002 criminal proceedings were instituted against the applicant, in the context of the same incident, for ‘not having assisted the victim’ in respect of the danger caused by him.
Between 9 December 2004 and 17 March 2006, the District Court held five hearings and obtained the opinion of an expert. On that date it acquitted the applicant for want of evidence. The public prosecutor’s office appealed but withdrew its appeal on 30 June 2006.
The applicant’s appeal, pleading the absence of a crime, was dismissed by the Budapest Regional Court on 8 November 2006.
In the meantime, the applicant’s criminal accusations against an interrogator involved in the above proceedings were to no avail and were finally rejected by the Supreme Court on 27 April 2004.
